DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                       Terminal Disclaimer
The terminal disclaimer received 6/30/2022 is approved and made of record. 

Allowable Subject Matter
Claims 1-20 are allowed. The following is an examiner’s statement of reasons for allowance:
The prior art does not disclose or suggest, “A surgical system, comprising: a power supply; a surgical instrument; … a first modulator coupled to the primary winding and configured to receive a power signal from the power supply; a first demodulator coupled to the secondary winding; a second modulator coupled to the secondary winding; a second demodulator coupled to the primary winding; and at least one capacitor configured to tune the primary winding to a first resonant frequency and tune the secondary winding to a second resonant frequency different than the first resonant frequency” as recited in claim 1. Claims 2-12 depend from 1 and are allowable for the same reasons.
The prior art does not disclose or suggest, “A power and data interface assembly, comprising: … a first modulator coupled to the primary winding and configured to receive a power signal from a power supply; a first demodulator coupled to the secondary winding; a second modulator coupled to the secondary winding; a second demodulator coupled to the primary winding; and at least one capacitor configured to tune the primary winding to a first resonant frequency and tune the secondary winding to a second resonant frequency different than the first resonant frequency” as recited in claim 13. Claims 14-20 depend from 13 and are allowable for the same reasons.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. 9872723, U.S. 10965119,  belong to the instant assignee and are cited for background relevance.
U.S. 20090079387 discloses a power transmission control device provided in a non-contact power transmission system includes a power-transmitting-side control circuit that controls power transmission to a power receiving device, an actuator control circuit that controls the operation of an actuator that moves the position of a primary coil in an XY plane, a relative position detection signal generation circuit that generates a relative position detection signal relating to the primary coil and a secondary coil based on a coil end voltage or a coil current of the primary coil, and a primary coil position control circuit that causes the actuator control circuit to move the position of the primary coil in the XY plane so that the relative positional relationship between the primary coil and the secondary coil indicated by the relative position detection signal is within an allowable range. However, ’387 does not disclose the allowable matter as recited above.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD V MURALIDAR whose telephone number is (571)272-8933.  The examiner can normally be reached on M - W 9:30 am to 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricardo Isla can be reached on 571-272-5056.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


RICHARD V. MURALIDAR
Primary Examiner
Art Unit 2859


/RICHARD V MURALIDAR/Primary Examiner, Art Unit 2859